Citation Nr: 1313354	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Board denied this TDIU claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2012 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with the directives in the Joint Motion.  And to comply with these directives, the Board in turn is remanding the claim to the RO.

On a January 2013 VA Form 21-22a (Appointment of Individual as Claimant's Representative) the Veteran designated Joseph R. Moore, an attorney, to represent him in this appeal before VA.


REMAND

The Veteran's TDIU claim requires further development before being readjudicated.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.


VA regulations allow for the assignment of a TDIU when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  But even if service-connected disabilities fail to meet these percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration of a TDIU is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).


In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran's service-connected disabilities are a low back disability, including left L4 lumbosacral radiculopathy, herniated nucleus pulposus (HNP) at L5-S1, and degenerative joint disease (DJD), i.e., arthritis of the lumbosacral spine, rated as 60-percent disabling, and an endochondral fracture of the right foot (talus), status-post surgery and athroscopy residuals, osteochondritis dissecans, rated as 
20-percent disabling.  He resultantly has had a combined 70 percent rating for these disabilities effectively since March 4, 1994.  He therefore has sufficient ratings to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  So the only remaining consideration is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

He indicated on his August 2008 TDIU application (VA Form 21-8940) that he had worked full-time for the local police department from 1974 until 2004, so for 30 years, when he became too disabled to work.  Under the heading time lost from illness, he indicated 2 years but did not specify whether that was then recently or at some time in years past, and he said his service-connected low back disability prevented him from securing or following a substantially gainful occupation.  He also provided copies of retirement forms from his position with the police department, dated in July 2003, and he contends that he was unable to maintain his position because he could no longer perform his job requirements.  

As further evidence of this, he submitted the report of a medical evaluation by Dr. M.F., dated in June 1996, and he says the results show his service-connected disability in effect forced him to retire.  This report is dated in 1996, so some 8 years prior to his eventual retirement in 2004.

After examining him and reviewing the file, a July 2009 VA examiner concluded the Veteran is capable of employment in a regular desktop job that provides the opportunity for breaks to avoid static body positions and reasonable time to complete tasks that require moderate walking distances.

Primarily relying on that medical opinion, the Board denied this TDIU claim in March 2012.

But in the September 2012 Joint Motion since filed and granted by the Court, the Veteran-appellant and VA's Office of General Counsel, representing the Secretary of VA, agreed the Board did not ensure compliance with VA's duty to assist the Veteran with this claim, particularly with respect to obtaining an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  Barr v. Nicholson; 21 Vet. App. 303 (2007).


In this regard, the Joint Motion indicated the July 2009 VA opinion was inadequate because it did not provide supporting rationale for finding that the Veteran is able to work a regular desktop job, albeit subject to breaks and a reasonable time to complete tasks, especially in light of his 1994 RO hearing testimony that he had been transferred to an administrative desk job until his ankle disability had resolved and a March 1998 VA examiner noting the Veteran had continued to work as a policeman in administrative work at the time of that examination.  The probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Joint Motion further indicated that the July 2009 VA examiner failed to reconcile his belief that the Veteran is still able to engage in sedentary work with the Veteran's report of leaving his job when he became too disabled to work, and the remaining evidence of record.

Lastly, the Joint Motion found the July 2009 VA opinion deficient in that it failed to explain how the Veteran could perform a substantially gainful, regular desktop job in light of his reported flare-ups of back pain every two to three weeks, lasting "hours" in duration and requiring bed rest.

Given these deficiencies noted in the July 2009 VA medical opinion, an additional VA medical examination and opinion are necessary prior to readjudicating this claim.  See 38 C.F.R. § 4.2 (2012) (indicating it is incumbent upon the Board to return an inadequate examination for correction); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


Any and all outstanding VA medical evaluation and treatment records also must be obtained prior to readjudicating this claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have evaluated or treated him for his service-connected disabilities since July 2009.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file.

If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran must be appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records and association of these records with the claims file for consideration, schedule an appropriate VA compensation examination for an additional medical opinion concerning this TDIU claim.  The examiner must be provided the claims file, including a complete copy of this remand, and given opportunity to review the Veteran's medical and occupational histories.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment versus what would be considered just marginal employment in comparison, especially when considering his prior job as a police officer, including ultimately in an administrative (sedentary) capacity, and given his level of education, prior work experience and training, etc., but without regards to his advancing age and any occupational impairment attributable to disabilities that are not service connected.

*In providing this additional medical opinion, the examiner must reconcile his/her opinion with all evidence of record - including the July 2009 VA examiner's opinion.

*If this additional examiner is in agreement with the July 2009 VA examiner's opinion that the Veteran is still capable of sedentary work - albeit with certain restrictions and accommodations - then comment on the Veteran's prior attempts at administrative or sedentary work when a police officer and his reported flare-ups of back pain every two to three weeks, "hours" in duration, and suggest the type or types of employment in which he would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 


To reiterate, his service-connected disabilities are a low back disability (including left L4 lumbosacral radiculopathy, HNP at L5-S1 and DJD of the lumbosacral spine) and an endochondral fracture of the right foot (talus), status post surgery and arthroscopy residuals, osteochondritis dissecans.

If the examiner is unable to respond to this inquiry without resorting to mere speculation, then he/she needs to also explain why comment is not possible or feasible.  In other words, merely saying he/she cannot comment will not suffice.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this TDIU claim.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



